Title: [To Thomas Jefferson from C. W. F. Dumas, 2 December 1786]
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


[The Hague, 2 Dec. 1786. Immediately after the entry in SJL recording the receipt of Dumas’ letter to TJ of 1 Dec. 1786, q.v., there  is the following (also under 10 Dec.): “do. cover of letter to Mr. Jay of Dec. 2.” This probably referred not to a covering letter to TJ—none is recorded in Dumas’ Letter Book and none has been found—but merely to an address cover. The letter of Dumas to Jay of 2 Dec., with a postscript of 6 Dec., thus enclosed informed him that “Mr. De R[ayneval] me paroît toujours sympathiser assez bien avec nos amis sur les principes généraux du systême adopté”; that a second conference was held and Dumas’ “Esprit familier” tells him that the duties of the Captain-General and the prefect Captain-General were worked out, the question of military duties was raised and the baleful effect of these last successfully brought to Rayneval’s attention; on the 24th of November a memoir had been drawn up dealing with the duties of Stadtholder. Dumas translated this and gave it to Rayneval on the 25th. He encloses a copy. Rayneval was to make a résumé of the memoir, with additional observations of his own, finally discussing it with its authors and showing his fundamental agreement with them. All these dispatches he was to send on the 29th to Versailles. “Le zele éclairé” with which Rayneval went about this makes one hope for the best. Dumas assumes that the Prussian Court will urge the Stadtholder to cooperate as much as possible, or it will abandon him. More particularly he should try to make the majority of the people in Gelderland accept mediation, but he should work at this “non en apparence, mais de bonne foi.” Neither G[oertz] nor Th[ulemeier] seem suited to this. The latter has lost his hold on the republicans here, and the former is completely discredited not only here but in the King’s eyes as well. In the meantime mediation proceedings in regard to Utrecht should be undertaken soon.—Will the planning of military duties be turned over to the Captain-General? Before William III (“dont les Hollandais n’aiment pas la Mémoire”) the Captain-General had no such power, but nevertheless misused whatever power he did have. Some people say “Rien de cela ne seroit arrivé sans la Révolution Américaine.” (6 Dec.). Today the Deputies of the Council of war of the Bourgeoisie of Amsterdam are arriving with their speech of approval: on Saturday there were 12,000 arrivals with many more to follow. The speeches of other towns and cities continue to come in showing that only a little clique was against their Royal Highnesses. The ambassador waits only for this speech and Dumas’ translation in order to hurry a messenger off with it to the King. The messenger will also take the present dispatch which is enclosed (FC in Rijksarchief, The Hague, Dumas Papers; photostats in DLC; this letter is among those from Dumas to Jay listed as missing in Dipl. Corr. 1783–89, iii, 541).]
